DETAILED ACTION
This action is in response to claims filed 21 March 2022 for application 16271195 filed 08 February 2019. Currently claims 13-32 are pending. This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing data to provide cognitively processed insights and perform a learning operation without significantly more. 
Regarding claims 13, 19 and 25, 
In step 1, the claims are directed to the statutory category of a method, a system and a computer-readable medium.
In step 2a prong 1, Claim 13 recites, in part: receiving data from a plurality of data sources; processing data to provide cognitively processed insights via a cognitive inference and learning system; performing a learning operation, and providing the insights to a destination. The limitations of receiving information, processing data using a cognitive inference and learning system to provide cognitively processed insights, performing a learning operation and providing insights to a destination, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “cognitive inference and learning system”, “a processor”, “a data bus” and a “computer-readable storage medium” in the context of this claim, the limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 19 and 25 are largely similar and are rejected under the same reasoning. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of “cognitive inference and learning system”, “a processor”, “a data bus” and a “computer-readable storage medium”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, receiving data from the source and providing data to a destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cognitive inference and learning system”, “a processor”, “a data bus” and a “computer-readable storage medium” to perform the processing step amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Claims 14, 20, and 26 recite a development environment, Claims 15, 21, and 27 recite a custom agent, claims 16, 22, and 28 recites types of custom agents, claims 17, 23 and 29 recite an implementation of the development environment, claims 18, 24, and 30 recite a management console, claim 31 recites deploying the instructions to a remote location, and claim 32 recites providing the instructions to the user in an on-demand basis. 
In step 2 prong 1, claims 14-18, 20-24 and 26-32 amount to the same abstract idea as stated for claim 13. The limitations encompass a person obtaining data, learning from it and drawing a conclusion or thought from it and providing it to a destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2 prong 2, The claims do not recite any further additional elements than those recited in claim 13. The claims merely recite the same elements with further specificity. The computer components in the claim are recited at a high-level of generality (i.e., as a generic system) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the source and destination are merely receiving or transmitting data (MPEP §2106.05(d).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amount to no more than mere instructions to apply the exception using a generic computer component. The data source and destination are merely where information is received from or transmitted to (MPEP §2106.05(d).II).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 17-20, 23-26, and 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baughman et al. (US 20150294216).

Regarding claims 13, 19, and 25, Baughman discloses: A method for cognitive information processing comprising: 
receiving data from a plurality of data sources (Fig 4, devices and servers are data sources); 
processing the data from the plurality of data sources to provide cognitively processed insights via a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a development environment, the development environment being implemented to a create custom extension to the cognitive inference and learning system, the custom extension being created via a cognitive design user interface (Fig 3, fig 4 cognitive device having a cognitive engine, fig 5 cognitive cloud learns with use, “Cognitive computing systems get better over time as they build knowledge and learn a domain (e.g., a cognitive computing system's language and terminology), its processes and its preferred methods of interacting.  Unlike expert computing systems of the past, which required rules to be hard coded into a system by a human expert, cognitive computing systems can process natural language and unstructured data and learn by experience, much in the same way humans do.” [0021], “The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA).  In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025]); 
performing a learning operation to iteratively improve the cognitively processed insights over time (“Cognitive computing systems get better over time as they build knowledge and learn a domain (e.g., a cognitive computing system's language and terminology), its processes and its preferred methods of interacting.  Unlike expert computing systems of the past, which required rules to be hard coded into a system by a human expert, cognitive computing systems can process natural language and unstructured data and learn by experience, much in the same way humans do.” [0021]); and, 
providing the cognitively processed insights to a destination, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights (“For example, humans (e.g., human administrators, users, and customers) should be able to ask a cloud natural questions to understand the current state of shared resources within the cloud.  The present invention allows for asking a cloud a question through a visual part that takes input from a human within natural language (e.g., How many servers did you predict we need in 1 hour?) and can also take scenario based input.  Aspects of the invention may also include a back-end part that can understand the question, scenarios, and derived models thereof to provide answers.” [0023], “The present invention also allows for having a conversation with a cloud through a visual part that can handle conversations and questions about big data and infrastructure (e.g., Which player during a sporting event caused the most impact to the infrastructure?).” [0024]).

Regarding claims 14, 20, and 26, Baughman discloses: The method of claim 13, wherein: the development environment is further implemented for development of a custom cognitive application; and,
the destination comprises the custom cognitive application (“For example, humans (e.g., human administrators, users, and customers) should be able to ask a cloud natural questions to understand the current state of shared resources within the cloud.  The present invention allows for asking a cloud a question through a visual part that takes input from a human within natural language (e.g., How many servers did you predict we need in 1 hour?) and can also take scenario based input.  Aspects of the invention may also include a back-end part that can understand the question, scenarios, and derived models thereof to provide answers.” [0023], note: derived models are custom applications).

Regarding claims 17, 23 and 29, Baughman discloses: The method of claim 1, wherein: the development environment is implemented for development of at least one of an analytics application and an analytics extension (“The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA).  In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025]).

Regarding claims 18, 24 and 30, Baughman discloses: The method of claim 13, wherein: the cognitive platform further comprises a management console; and, the management console establishes the development environment (“The present invention also allows for cognitive cloud visualization through a visual part that shows how the cloud is using unstructured information management architecture (UIMA).  In embodiments, UIMA is component software architecture for the development, discovery, composition, and deployment of multi-modal analytics for the analysis of unstructured information and its integration with search technologies.  Aspects of the invention may also include a back-end part that opens the data through representational state transfer (RESTful) services.” [0025]).

Regarding claim 31, Baughman discloses: The non-transitory, computer-readable storage medium of claim 25, wherein the computer executable instructions are deployable to a client system from a server system at a remote location (“Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.  This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.” [0040]).

Regarding claim 32, Baughman discloses: The non-transitory, computer-readable storage medium of claim 25, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (“Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.  This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.” [0040]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-16, 21-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Lawler et al. (US 20100250196).

Regarding claims 15, 21 and 27, Baughman does not explicitly disclose: The method of claim 13, wherein: the development environment is implemented for development of a custom agent, the custom agent being purpose-built via the development environment.

However, Lawler teaches: wherein: the development environment is implemented for development of a custom agent, the custom agent being purpose-built via the development environment (“In accordance with one or more examples and corresponding disclosure thereof, various aspects are described in connection with a cognitive agent that acts as a surrogate for a user.  The cognitive agent can autonomously perform actions with little, if any, interaction from the user.  A request for a result can be provided through an express request or based on an inference.  Actions to achieve the result can be automatically performed and after completion (or based on other factors) the results can be presented to the user.  While the actions are being autonomously performed by the cognitive agent, the user is free to perform other actions that might supplement the actions of cognitive agent and/or actions that might relate to something else (e.g., traveling, sleeping, and so on).” [0004], “According to a further aspect, a cognitive agent can selectively perform a self-evaluation, such as on machinery, and automatically implement actions related to the self-evaluation.  For example, when associated with machinery, the cognitive agent can gather information, such as maintenance records, length in service, known problems with similar machinery, and so forth.  Based on the gathered information and self-diagnostics, a determination can be made automatically that parts should be ordered to mitigate an amount of down time.  The cognitive agent can order the parts and provide instructions on how best to repair and/or perform preventive maintenance on the machinery.” [0006]).

Baughman and Lawler are both in the same field of endeavor of cognitive systems and are analogous. Baughman teaches an exemplary cognitive platform that uses a cloud implementation with development environments. Lawler teaches custom cognitive agents that can be developed for a specific purpose. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cognitive development environment as taught by Baughman with the custom agents as taught by Lawler to yield custom agents within the cognitive development environment. One would have been motivated to use custom agents as they allow specific user-desired actions to be developed for an agent to act independently in an environment (Lawler [0004-6]).

Regarding claims 16, 22 and 28, Baughman does not explicitly disclose: The method of claim 15, wherein: the custom agent comprises at least one of a custom sourcing agent, a custom bridging agent, and a custom destination agent.

However, Lawler teaches: wherein: the custom agent comprises at least one of a custom sourcing agent, a custom bridging agent, and a custom destination agent (“According to a further aspect, a cognitive agent can selectively perform a self-evaluation, such as on machinery, and automatically implement actions related to the self-evaluation.  For example, when associated with machinery, the cognitive agent can gather information, such as maintenance records, length in service, known problems with similar machinery, and so forth.  Based on the gathered information and self-diagnostics, a determination can be made automatically that parts should be ordered to mitigate an amount of down time.  The cognitive agent can order the parts and provide instructions on how best to repair and/or perform preventive maintenance on the machinery.” [0006], note: custom agent (cognitive persona) can act as both a sourcing and destination agent).
Double Patenting














Claims 13-32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 16271217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-18, 19-24, and 25-32 are fully anticipated by claims 13-20, respectively, of the ‘217 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p 7, filed 21 March 2022, with respect to the rejection(s) of claim(s) 13-32 have been fully considered and are persuasive. The claims present in the preliminary amendment have now been examined. Please see the rejections for these claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NILSSON/Primary Examiner, Art Unit 2122